Title: From George Washington to Frederick Weissenfels, 20 May 1782
From: Washington, George
To: Weissenfels, Frederick


                        
                            Sir
                            Head Qrs 20 May 82
                        
                        It has been suggested to me that a considerable number of the Levies raised by this State for 8 Months, might
                            be Inlisted into the Continental Regiments for longer periods, provided such a measure was encouraged by their Officers.
                        When it is considered of how little Service these Men are, when detached for so short a time, and what
                            Essential benefits will accrue, not only to the public at large but to this State in particular, from their being Inlisted
                            into the Continental Regiments of this State, I cannot but be persuaded, that you will do all in your power to forward it;
                            but as much will depend on the Encouragement given by the inferior Officers, who are more intimately connected with the
                            Men, It would not be amiss for you to explain to those Gentlemen the very Essential Service they will render their Country
                            by Encouraging these Inlistments—and as the Continental line must be compleated it will make no difference in their
                            Commands—whether we Inlist them or they are obliged to send them by Detachmt.
                        In conversation with Governor Clinton I was glad to hear he had already recommended this matter to your
                            attention—I wish you to follow any directions he may have given you. I am

                    